Citation Nr: 1524925	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder has been raised by the record in a December 2013 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.




Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The VA examination reports reflect a diagnosis of tinnitus.

Thus, the question is whether his current tinnitus is related to active military service or events therein.  See 38 C.F.R. § 3.303 .

With respect to an in-service injury or disease, the Veteran served on active duty in the Republic of Vietnam.  He claims in-service noise exposure from helicopters and weapons being fired while serving in the Republic of Vietnam.  The Board will concede that the appellant had in-service noise exposure.

There is conflicting medical evidence on whether the tinnitus is related to in-service noise exposure.

A November 2012 VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner's basis was that the appellant had no hearing loss at separation.

A July 2014 VA examiner also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner's basis was that the appellant denied any ear, nose, or throat trouble during entrance and separation examinations and that his hearing was normal during entrance and separation examinations.  

In an October 2014 addendum, the July 2014 VA examiner stated that it is reasonable to believe that if the Veteran were experiencing tinnitus when he filed  a claim for service connection in 1969 he would include tinnitus in his claim.  The examiner added that given that there was no evidence of noise-induced hearing loss during military service, it would be unlikely that tinnitus would be related to service.

Both VA examiners opined that the Veteran's current bilateral hearing loss was less likely than not related to or caused by acoustic trauma from military noise exposure on the basis that his hearing was normal at the separation examination.  The AOJ, however, has granted service connection for bilateral hearing loss.

The November 2012 VA examiner quoted the Noise Manual, p. 125 (5th ed. 200): "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  In the October 2014 addendum, the July 2014 VA examiner quoted the Institute of Medicine's 2006 report titled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus":  "[tinnitus] is associated with many conditions, including noise exposure and noise-induced hearing loss."  In a December 2012 statement, the representative quoted the Merck manual of diagnosis and therapy, Ch. 85, Inner Ear:  "High frequency tinnitus usually accompanies (noise induced) hearing loss."

The United States Court of Appeals for Veterans Claims (the Court) has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The examiners, however, relied on medical treatise information in rendering medical nexus opinions.

Given the medical treatise information and that the fact that the AOJ granted service connection for bilateral hearing loss due to in-service noise exposure, the Board finds that the evidence is in equipoise as to whether Veteran's tinnitus is related to in-service noise exposure.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


